DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
Claims 1-2 and 4-22 are pending and have been examined in this application. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-5, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jakobs et al (DE 102015204099).
Regarding Claim 1, Jakobs discloses a vehicle safety system for helping to protect an occupant of a vehicle seat (see fig. 1), comprising: a seatbelt (5) extensible around the occupant to help restrain the occupant in the vehicle seat (1), the seatbelt comprising a lap belt (see 5) configured to extend across (see fig. 1) the occupant at the hips; and an airbag (see 23) secured to the lap belt and configured to inflate and deploy (see fig. 2a) upward from the lap belt to a deployed position in front of the occupant, wherein the system is configured to actively adjust (machine translation of Jakobs; Paragraph [0035]; lines 299-312) the deployed position of the airbag relative to the belted occupant in response to the position of the occupant at the time of deployment.

Regarding Claim 4, Jakobs discloses the vehicle safety system, further comprising an inflator (see 53) for inflating the airbag (see 23), a sensor (Pars [0010] and [0035]; pre-crash control electronics, pre-crash checks, pre-crash triggering) for sensing the occurrence of an event for which airbag deployment is desired, and a controller (Par [0035]; lines 299-300; pre-crash control) operatively connected to the sensor and the inflator, wherein the controller is configured to actuate the inflator (see fig. 2a) in response to the sensor sensing the occurrence of the event for which airbag deployment is desired, wherein the controller is further configured to control the operation (Par [0035]; lines 299-312) of an actuatable device (see 21) to adjust the deployed position of the airbag in response to the size of the occupant (1).

Regarding Claim 5, Jakobs discloses the vehicle safety system, wherein the safety system further comprises one or more devices (Par [0035]; lines 301-309) configured to detect the size of the occupant directly or indirectly and provide an indication of detected occupant size to the controller.

Regarding Claim 7, Jakobs discloses the vehicle safety system, wherein the safety system further comprises a sensor (Par [0035]; lines 299-304) configured to sense seatbelt webbing payout and retraction from a seatbelt retractor (15), to evaluate the size of the occupant based on seatbelt webbing payout and retraction, and to provide an indication of occupant size to the controller.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Jakobs et al (DE 102015204099).
Regarding Claim 2, Jakobs discloses the vehicle safety system, wherein the airbag (see 23) is connected to the lap belt (5) at a position (see fig. 1) associated with a normal sized occupant, the system being configured to adjust (Par [0035]; lines 299-312) the deployed position of the airbag in response to detecting a small occupant or a large occupant (thick and thin persons).
 However, Jakobs does not directly state that the normal size occupant is a 50% male occupant, the small occupant is a 5% female occupant, and the large occupant is a 95% male occupant.
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the vehicle safety system such that the occupant sizes that were configured to be detected were a 50% male occupant for the normal size, a 5% female occupant for the small size, and a 95% male occupant for the large size, as by doing so, the detected occupant sizes would be based on well-known standards set by those skilled in the art, ensuring that occupants of all size would be protected by the vehicle safety system.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Jakobs et al (DE 102015204099) in view of Roychoudhury et al. (US 20030234524).
Regarding Claim 6, Jakobs discloses the vehicle safety system, but does not disclose that the safety system further comprises a camera system configured to evaluate the size of the occupant and provide an indication of detected occupant size to the controller.
Roychoudhury et al. teaches a vehicle safety system device to protect an occupant of a vehicle, wherein the system comprises a camera system (optical sensor; see 28) configured to evaluate (Par [0011]; see 24) the size of the occupant and provide an indication of detected occupant size to a controller (see fig. 1; 20).
Therefore, it would have been obvious before the effective filing date to one of ordinary skill in the art to modify Jakobs in view of the teachings of Roychoudhury et al. to include a camera system to evaluate the size of the occupant and to provide an indication of occupant size to the controller, as by doing so, the camera system configured to detect the size of the occupant could be used to adjust the way the vehicle safety system would deploy (Roychoudhury et al.; Par [0011]), specifically adjusting the positioning of the airbag, more accurately providing protection to the occupant based on the size of the occupant during a vehicular collision.

Claims 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Jakobs et al (DE 102015204099) in view of Tanaka et al. (US 20210094504).
Regarding Claim 19, Jakobs discloses the vehicle safety system, wherein the airbag (see 23) comprises a base portion (fig. 2a; see the section connected to the lap belt) secured to the lap belt and an upper portion (fig. 2a; see the portion adjacent the head of the occupant) opposite the base portion and configured to be positioned for receiving a head and upper torso of the occupant when in the deployed position.
 wherein the upper portion comprises chambers that extend from the upper portion and define a pocket configured to receive an obliquely moving occupant and maintain the position of the airbag so that it covers the occupant despite the oblique occupant movement.
However, Jakobs does not disclose that the upper portion comprises chambers that extend from the upper portion and define a pocket configured to receive an obliquely moving occupant and maintain the position of the airbag so that it covers the occupant despite the oblique occupant movement.
Tanaka et al. teaches a vehicle safety system (see fig. 11) for helping to protect an occupant of a vehicle seat, wherein an airbag (25) comprises a base portion (see 28b) secured to a lap belt (10) and an upper portion (28a) opposite (see fig. 5) the base portion and configured to be positioned (see fig. 11) for receiving a head and upper torso of the occupant when in the deployed position, wherein the upper portion comprises chambers (44L, 44R) that extend from the upper portion and define a pocket (see fig. 7) configured to receive an obliquely moving occupant and maintain the position of the airbag so that it covers the occupant despite the oblique occupant movement. 
Therefore, it would have been obvious before the effective filing date to one of ordinary skill in the art to modify the shape of the airbag of Jakobs in view of the teachings of Tanaka et al. such that the airbag comprised a base portion and an upper portion as taught by Tanaka et al., the upper portion comprising chambers that define a pocket configured to receive an obliquely moving occupant and maintain the position of the airbag to cover the occupant, as by doing so, upper portion would be provided for receiving and protecting the head of the occupant moving forward or diagonally forward in the event that an impact is applied to the seat from forward or diagonally forward (Tanaka et al.; Par [0043]).

Regarding Claim 20, Jakobs discloses the vehicle safety system, but does not disclose that the airbag (see 23) comprises a vent configured to vent inflation fluid from the airbag, wherein the vent is configured for active or passive actuation, and wherein the vent has a normally-closed, actuate to open configuration or a normally-open, actuate to close configuration.
Tanaka et al. teaches a vehicle safety system (see fig. 11) for helping to protect an occupant of a vehicle seat, wherein an airbag (25) comprises a base portion (see 28b) secured to a lap belt (10) and an upper portion (28a) opposite (see fig. 5) the base portion, the airbag further comprising a vent (36) that is configured to be passively actuated (Par [0039]; the vent opening for releasing extra inflation gas) and has a normally-closed, actuate to open configuration (Par [0039]; the vent opening in order to release extra inflation gas). (Paragraphs [0031]-[0043], Figures 1-11)
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the airbag of Jakobs in view of the teachings of Tanaka et al. such that the airbag comprised a vent configured to vent inflation fluid from the airbag, the vent configured for passive actuation in a normally-closed, actuate to open configuration, as by doing so, the vent would release extra inflation fluid from the airbag (Tanaka et al.; Par [0039]), preventing the airbag from becoming too firm for the occupant during a collision.

Regarding Claim 21, Jakobs discloses the vehicle safety system, wherein the airbag (see 23) is configured to extend (see fig. 2a) vertically above the seat (1) to a position configured to receive the occupant's head (see 3) when bending forward in response to a vehicle crash.
However, Jakobs does not disclose the airbag having a tapered configuration with a widened base at the connection to the lap belt and a narrowed upper portion configured to receive the occupant's head, wherein the base portion is configured to engage and become pressed against the occupant's legs due to the forward bending of the occupant into engagement with the upper portion of the airbag, and wherein the connection of the base portion to the lap belt maintains the base portion engaging the occupant's legs and lower torso so that the occupant's legs, supported by a bottom cushion and base of the vehicle seat, act as a reaction surface for supporting the airbag against the impacting occupant.
Tanaka et al. teaches a vehicle safety system (see fig. 11) for helping to protect an occupant of a vehicle seat (1), wherein an airbag (25) comprises a tapered configuration (see fig. 11) with a widened base (see 28b, 31) at the connection to a lap belt (10) and a narrowed upper portion (see 28a, 43) configured (see fig. 11) to receive the occupant's head, wherein the base portion is configured to engage and become pressed against (see fig. 11) the occupant's legs (see MD) due to the forward bending of the occupant into engagement with the upper portion of the airbag, and wherein the connection of the base portion to the lap belt maintains (see fig. 11) the base portion engaging the occupant's legs and lower torso so that the occupant's legs, supported by a bottom cushion (see 3a) and base of the vehicle seat, act as a reaction surface for supporting the airbag against the impacting occupant. 
Therefore, it would have been obvious before the effective filing date to one of ordinary skill in the art to modify the shape of the airbag of Jakobs in view of the teachings of Tanaka et al. such that the airbag comprised a tapered configuration with a widened base at the connection to the lap belt and a narrowed upper portion configured to receive the occupant's head, wherein the base portion is configured to engage and become pressed against the occupant's legs, and wherein the connection of the base portion to the lap belt maintains the base portion engaging the occupant's legs and lower torso so that the occupant's legs act as a reaction surface for supporting the airbag against the impacting occupant, as by doing so, the airbag would provide protection for the majority of the occupant, including the upper body, the head, and the lower body (Tanaka et al.; Par [0038]) due to the shape and structure of the airbag.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Jakobs et al (DE 102015204099) in view of Countryman et al. (US 20040178614).
Regarding Claim 22, Jakobs discloses the vehicle safety system, but does not disclose an internal tether that interconnects an inner surface of an impact panel of the airbag to an inner surface of an outer panel of the airbag, the impact panel being configured to receive the impacting occupant, the outer panel being spaced from and having an outer surface facing away from the occupant, wherein the tether is configured to limit bulging of the outer panel away from the occupant in order to cause impact forces of the occupant to urge the airbag into engagement with the occupant's legs, which acts as a reaction surface for supporting the airbag against the impacting occupant.
Countryman et al. teaches a vehicle safety system (see fig. 1) for helping to protect an occupant of a vehicle seat (see fig. 9), wherein an airbag (10) comprises an internal tether (18) that connects inner surfaces (102, 104) of an impact panel (see 104) and an outer panel (see 102), wherein the tether is configured (see fig. 1) to limit bulging (Par [0027]) of the outer panel away from the occupant in order to cause impact forces of the occupant to urge (see fig. 9) the airbag into engagement with the occupant's legs, which acts as a reaction surface for supporting the airbag against the impacting occupant.
Therefore, it would have been obvious before the effective filing date to one of ordinary skill in the art to modify the airbag of Jakobs in view of the teachings of Countryman et al. such that the airbag was similar to the airbag taught by Countryman et al. including an internal tether connecting an inner surface of an impact panel and an inner surface of an outer panel of the airbag, the tether being configured to limit bulging of the outer panel in order to cause impact forces of the occupant to urge the airbag into engagement with the occupant's legs, as by doing so, the tether would help ensure that the width of the deployed airbag was reduced and maintained (Countryman et al.; Par [0027]), such that the shape of the airbag was sufficient to counter the impact forces of the occupant and urge the airbag into engagement with the occupant’s legs.

Allowable Subject Matter
Claims 8-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kurtis Nielson whose telephone number is (571)272-5857. The examiner can normally be reached Monday-Thursday 7:30 AM-4:30 PM, every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KURTIS NIELSON/Examiner, Art Unit 3616                                                                                                                                                                                                        

/PAUL N DICKSON/Supervisory Patent Examiner, Art Unit 3616